Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 have been examined. Claims 1-20 have been rejected. 

Response to Arguments
The objections of claims 7 and 17 have been withdrawn in light of amendments.

Applicant's arguments filed 2/1/2021 regarding the 112(f) claim interpretation have been fully considered but they are not persuasive, see p. 8 ¶ 3. The word “circuit” added to “controller” does not make the term as a whole. “Controller circuit” is still a generic place holder followed by a functional description of the controller circuit.

Applicant's arguments filed 2/1/2021 regarding the 35 USC 102 rejections have been fully considered but they are not persuasive. 
The Applicant states that Etherden teaches a PLC operating based on inputs including wind park production and transformer loading capacity to determine a BESS active power set point to update physical systems, see p. 11 ¶ 3-4. The Examiner respectfully disagrees. Etherden clearly writes “the hydro-power installation is not controllable with IEC 61850 at this stage,” see p. 443 right col. ¶ 5. Hence, the virtual device manager taught by Etherden does not update the physical system.       
The Applicant also argues that Etherden does not teach “a virtual device manager configured to map the attributes of the virtual devices to corresponding data points stored by update the attributes of the virtual devices in response to detecting changes in value of the corresponding data points stored by the physical devices,” with emphasis on the bold and underlined text, see p. 11 ¶ 3-4. The Examiner respectfully disagrees.  Etherden teaches IEC 61850 monitoring DER units, which are physical devices, and acquiring information and set points of these physical devices from time to time to configure BESS and other models in the virtual power system to perform simulations based on acquired information and set points, see p. 441 left col. ¶ 3 – right col. ¶ 1, p. 442 left col. ¶ 4 – right col. ¶ 3. The teaching means that new data are updated in the models from time to time to be used for simulation, so changes of the attributes’ values in the models are updated accordingly with the corresponding data points stored by the physical devices. These teachings show that Etherden teaches “a virtual device manager configured to map the attributes of the virtual devices to corresponding data points stored by the physical devices and update the attributes of the virtual devices in response to detecting changes in value of the corresponding data points stored by the physical devices,”
Claims 1 and 11, therefore, remain rejected. Other claims argued allowable for depending on claims 1 and 11, hence, remain rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller circuit configured to” in claims 2-3. This term is mentioned throughout the specification with functions but does not provide description of structure. Hence, any teaching of a structure performing recited functions should read on this term.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected under 35 USC 112(b).

The term “controller circuit” in claims 2-3 render the claims indefinite because it is not clear what circuit is meant here. There is not any definition for a controller circuit in the specification. In order to examine these claims, a controller circuit is interpreted as any hardware used to perform functions as recited in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etherden et al. (Virtual Power Plan for Grid Services Using IEC 61850, IEEE Transactions on Industrial Informatics, Vol. 12, No. 1, Feb. 2016).

As per claim 1, Etherden teaches an energy storage system comprising:
a plurality of physical devices comprising at least a battery and a power inverter operable to charge and discharge the battery, each of the physical devices storing one or more data point (p. 440 left col. ¶ 1, 3; Etherden teaches a plurality of physical devices 
an integration engine comprising a processing circuit having a processor and memory, the memory storing a virtual device network (p. 437 left col. ¶ 1 & right col. ¶ 4, p. 439 left col. ¶ 4; Etherden teaches using microprocessors to run IEC 61850 software storing a virtual power plant (VPP), corresponding a virtual device network; this teaching indicates an integration engine comprising a processor and memory) comprising:
a plurality of virtual devices, each of the virtual devices comprising one or more attributes (p. 442 right col. ¶ Fig. 5, left col. ¶ 4 – right col. ¶ 3; Ehterden teaches models for DER systems comprising inverters and battery storage with set point allocation, corresponding to a plurality of virtual devices comprising attributes); and
a virtual device manager configured to map the attributes of the virtual devices to corresponding data points stored by the physical devices and update the attributes of the virtual devices in response to detecting changes in value of the corresponding data points stored by the physical devices (p. 441 left col. ¶ 3 – right col. ¶ 1, p. 442 left col. ¶ 4 – right col. ¶ 3, Fig. 5; Etherden teaches IEC 61850 monitoring DER units, which are physical devices, and acquiring information and set points of these physical devices from time to time to configure BESS and other models in the virtual power system to perform simulations based on acquired information and set points, see p. 441 left col. ¶ 3 – right col. ¶ 1, p. 442 left col. ¶ 4 – right col. ¶ 3. The teaching means that newly acquired data are updated in the models from time to time to be used for simulation, so changes of the attributes’ values in the models are updated accordingly with the corresponding data points stored by the physical devices. These teachings show that Etherden teaches “a virtual device manager configured to map the attributes of the virtual devices to corresponding data points stored by the physical devices and update the attributes of the virtual devices in response to detecting changes in value of the corresponding data points stored by the physical devices).

As per claim 2, Etherden teaches the energy storage system of Claim 1, further comprising 
a controller circuit configured to interact with the virtual devices by reading and writing the attributes of the virtual devices (p. 443 right col. ¶ 4; Etherden teaches a VPP controller to determine set points for virtual devices; this VPP controller reads onto the controller as recited);
wherein the virtual device manager is configured to update the data points stored by the physical devices in response to detecting changes in value of corresponding attributes of the virtual devices (p. 442 right col. ¶ Fig. 5, left col. ¶ 4 – right col. ¶ 3; Ehterden teaches IEC 61850 in communication with physical devices to read data, update, and simulate effects).

As per claim 3, Ehterden teaches the energy storage system of Claim 1, further comprising 
a controller circuit configured to operate the power inverter by writing a power setpoint for the power inverter to a power setpoint attribute of the virtual devices (p. 442 right col. ¶ Fig. 5, left col. ¶ 4 – right col. ¶ 3; Ehterden teaches IEC 61850 modeling of DER systems comprising inverters and battery storage with set point allocation of corresponding physical inverters; p. 443 left col. ¶ 4 – right col. ¶ 1, right col. ¶ 4 & p. 444 left col. ¶ 1; Ehterden teaches a VPP controller to gather data from physical devices determine set points for virtual devices, simulating using virtual devices, and setting points for inverters);
wherein the virtual device manager is configured to update a corresponding power setpoint data point stored by the power inverter in response detecting a change in the power setpoint attribute of the virtual devices (p. 442 right col. ¶ Fig. 5, left col. ¶ 4 – right col. ¶ 3).

As per claim 4, Etherden teaches the energy storage system of Claim 1, wherein:

the plurality of physical devices comprise a first physical device storing a first data point and a second physical device storing a second data point (p. 444 Figs. 8-9; Etherden teaches wind park production’s and transformer loading capacity’s measurements are used as inputs for BESS; wind park and transformer can be broadly interpreted as a first and second physical device interchangeably, each storing a data point corresponding to a measurement for each); and 
the virtual device manager is configured to:
map the first attribute of the first virtual device to the first data point stored by the first physical device (p. 444 Figs. 8-9; Etherden teaches using at least a measurement of the two physical devices mentioned above as an input to BESS; this teaching reads onto this limitation); and
map the second attribute of the first virtual device to the second data point stored by the second physical device (p. 444 Figs. 8-9; Etherden teaches using at least a measurement of the two physical devices mentioned above as an input to BESS; this teaching reads onto this limitation).

As per claim 6, Etherden teaches the energy storage system of Claim 1, wherein the plurality of virtual devices comprise a battery container virtual device representing a battery container that contains the plurality of physical devices (p. 442 right col. ¶ Fig. 5, left col. ¶ 4 

As per claim 7, Etherden teaches the energy storage system of Claim 6, wherein:
the battery container virtual device comprises a set of battery container attributes (p. p. 440 right col. last 3 paragraphs; Etherden teaches set points for VPPs; these set points form a set corresponding to a set of battery container attributes); 
a first set of the set of battery container attributes are mapped to one or more of the data points stored by a first physical device of the plurality of physical devices (p. 443 right col. ¶ 4; Etherden teaches active power set points of the BESS, corresponding to a first physical device; these set points corresponds to a first set of the battery container attributes); and
a second set of the set of battery container attributes are mapped to one or more of the data points stored by a second physical device of the plurality of physical devices (p. 444 left col. ¶ 1; Etherden teaches setting reference value for the wind power plant active power output; the reference value for the wind power plant corresponds to a second set of the battery container attributes, and the wind power plant corresponds to a second physical device).

As per claim 8, Etherden teaches the energy storage system of Claim 1, wherein the virtual device manager is configured to:
calculate a derived data point using one or more of the data points stored by the physical devices (p. 443 left col. ¶ 4 – right col. ¶ 1, right col. ¶ 4 & p. 444 left col. ¶ 1; Ehterden teaches gathering data from physical devices to perform simulation; simulation using data from the physical devices corresponds to calculate a derived data point); and


As per claim 9, Etherden teaches the energy storage system of Claim 1, wherein at least one of the virtual devices represents a control algorithm and comprises attributes corresponding to inputs and outputs of the control algorithm (p. 442 left col. ¶ 2-3; Etherden teaches a control algorithm in a controller to monitor and control DER units; measurements from DER units to controller and outputs to control DER units correspond to inputs and outputs of the control algorithm).

As per claim 11, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claim 12, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

As per claim 13, these limitations have already been discussed in claim 3. They are, therefore, rejected for the same reasons.

As per claim 14, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

As per claim 16, these limitations have already been discussed in claim 6. They are, therefore, rejected for the same reasons.

As per claim 17, these limitations have already been discussed in claim 7. They are, therefore, rejected for the same reasons.

As per claim 18, these limitations have already been discussed in claim 8. They are, therefore, rejected for the same reasons.

As per claim 19, these limitations have already been discussed in claim 9. They are, therefore, rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Etherden et al. as applied to claims 1, 11 above, and further in view of Sanders et al. (US 2017/0005515).

As per claim 5, Etherden teaches the energy storage system of Claim 1, wherein: 
the plurality of virtual devices comprise a first virtual device having a first attribute and a second virtual device having a second attribute (p. 441 left col. ¶ 2, p. 442 Fig. 5; Etherden teaches IEC 61850 comprising a plurality of models such as inverter controller, power-quality meter etc. having corresponding set points);

the virtual device manager (p. 442 right col. ¶ Fig. 5, left col. ¶ 4 – right col. ¶ 3; Ehterden teaches IEC 61850 modeling of DER systems comprising inverters and battery storage with set point allocation of corresponding physical inverters and batteries; p. 443 left col. ¶ 4 – right col. ¶ 1, right col. ¶ 4 & p. 444 left col. ¶ 1; Ehterden teaches gathering data from physical devices, simulating using virtual devices, and setting points for BESS and inverters; these teachings in combination teaches a virtual device manager configured to map the attributes as recited);
but does not teach:
configured to:
map the first attribute of the first virtual device to the first data point stored by the first physical device; and
map the second attribute of the second virtual device to the second data point stored by the first physical device.
However, Sanders teaches: 
the virtual device manager is configured to (¶ 0186: “a solar integrated energy management system (SI-EMS) executes computer implemented methods for monitoring energy including computer-usable readable storage medium having computer-readable program code embodied therein for causing a computer system to perform methods for one or more programs of one or more networked distributed energy resource energy storage apparatus that each function as a renewable energy site integration system accessed via a 
map the first attribute of the first virtual device to the first data point stored by the first physical device (¶ 0186: “one or more selected executor modules running on a command virtualization layer of each of the one or more gateway controllers associated with the one or more distributed energy resource energy storage apparatus, to activate one or more virtual devices at a device virtualization layer, wherein the activated virtual devices control one or more physical devices;” Sanders teaches activating virtual devices to control one or more physical; this teaching can be interpreted as two or more virtual devices with their corresponding attributes are mapped to data points of the physical device, so this teaching reads onto this limitation); and
map the second attribute of the second virtual device to the second data point stored by the first physical device (based on the same reasons in the immediate limitation above, Sanders teaches this limitation).
Etherden and Sanders are analogous art because they are in the same field of an energy management system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Etherden and Sanders. One of ordinary skill in the art would have been motivated to make such a combination because Sanders’s teachings would have provided flexibility and agility to integrate with the broadest possible range of external applications and systems (¶ 0038).

As per claim 15, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons.

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Etherden et al. as applied to claims 1, 11 above, and further in view of Hong (Development of a BACnet_ZigBEE Gateway for Demand Response in Buildings, Pan African International Conference on Information Science, Computing and Telecommunication, 2013).

As per claim 10, Ehterden teaches the energy storage system of Claim 1, wherein:
at least one of the physical devices is a Modbus device (p. 442 left col. ¶ 4 – right col. ¶ 1; Etherden teaches using Modbus  device interfacing of physical devices with IEC 61850); 
the integration engine comprises a data transfer layer configured to provide one or more data points stored by the Modbus device to the virtual device manager (p. 442 left col. ¶ 4 – right col. ¶ 1); and
the virtual device manager is configured to translate the data points stored by the Modbus device into attributes of the virtual device (p. 442 left col. ¶ 4 – right col. ¶ 1; Etherden teaches IEC 61850 one-to-one mapping of measurements from physical devices to virtual devices).
	But does not teach:
at least one of the virtual devices is a virtual BACnet device.
However, Hong teaches:
A virtual device is a virtual BACnet device (p. 19 left col. ¶ 1-2; Hong teaches implementation of a building automation and control system, a virtual device, as a BACnet device).
Etherden and Hong are analogous art because they are in the same field of an energy management system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Etherden and Hong. One of ordinary skill in the art would have been motivated to make such a 

As per claim 20, these limitations have already been discussed in claim 10. They are, therefore, rejected for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129